Opinion issued August 19, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00435–CV




DR. ALEX MELVIN WADE, JR., Appellant

V.

NATIONAL INSURANCE CRIME BUREAU, STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, ALLSTATE INSURANCE
COMPANY, AND TEXAS FARMERS MUTUAL INSURANCE COMPANY,
Appellees




On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No.2002-65585




MEMORANDUM OPINIONAppellant Dr. Alex Melvin Wade, Jr. has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing
fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Dr. Alex
Melvin Wade, Jr. did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Bland.